Exhibit 10.1

July 12, 2019 

 

Rebecca Morrow 

Via email

 

Dear Rebecca, 

 

Congratulations! Snap Inc. (the “Company”) is pleased to offer you a Full time,
Exempt, Regular position as follows, subject to approval by the Company’s Board
of Directors (the “Board”): 

 

Offer Summary 

Offer Expiration Date: 07/14/2019 

Initial Title: Chief Accounting Officer & Controller

Start Date: 09/03/2019 

Work Location: 3340 Ocean Park Blvd Santa Monica, California 90405 

Compensation: Annual Salary of $400,000.00 

RSA: 275,000 Shares, subject to the terms below. 

 

You will be paid biweekly, subject to applicable payroll deductions and
withholdings. In addition, employees qualify for a range of benefits. Check out
the enclosed benefits documents for more details, or contact recruiting for the
current suite of benefits available to you. The Company may change compensation
and benefits at its discretion. 

 

Under the Snap Inc. 2017 Equity Incentive Plan or any successor equity plan (the
“Plan”), and subject to approval by the Board, the Company will grant you an
award of restricted stock awards (“RSA”) of the number of shares stated in the
offer summary above. All of the shares issued to you under your RSA will
initially be subject to forfeiture, but the forfeiture condition will lapse in
equal quarterly installments over four years so long as you remain an employee.
The vesting dates of your grant will be set by the Board after your start date
and you will be notified of the same. The Company may, in its sole discretion,
elect to withhold or sell on your behalf that number of shares required to cover
the taxes, withholdings, and other similar obligations due upon the vesting of
your RSAs (i.e., as the forfeiture condition lapses). In all cases, your RSA
grant will be subject to the terms and conditions of the Plan and the applicable
grant agreement. 

 

You are being offered employment at the Company because of the personal skills
and experience you have, not because you have any confidential, proprietary, or
trade-secret information of a former or current employer. In your work for the
Company, we do not want you to use or disclose any such confidential,
proprietary, or trade-secret information. Likewise, as an employee of the
Company, you may learn about confidential, proprietary, or trade-secret
information related to the Company and its clients. To protect the interests of
both the Company and its clients, all employees are required to read and sign
the enclosed Confidential Information and Inventions Assignment Agreement. Also
enclosed for your review and signature is the Conflict of Interest Agreement,
the Acknowledgement of At-Will Employment, and the Company’s Arbitration
Agreement, which provides that all disputes arising out of your employment must
be resolved through binding arbitration. You are required to sign all of the
attached documents as a condition of employment at the Company.  We encourage
you to read all these documents carefully, and to seek independent legal counsel
if you have any questions about the meaning or scope of these documents. 

The Company retains the discretion to change your position, title, duties, and
work location from time to time. As a Snap Inc. employee, you will be expected
to follow Company policies and acknowledge in writing that you have read our
Employee Handbook. With the exception of the “employment at-will” policy
discussed below, the Company also retains the discretion to modify, eliminate,
or draft additional policies at any time. 

 

Your employment with the Company is at-will. This means that you may terminate
your employment with the Company at any time and for any reason whatsoever
simply by notifying us. Likewise, the Company

 

--------------------------------------------------------------------------------

Exhibit 10.1

may terminate your employment at any time or change the terms and conditions of
your employment, with or without cause or notice. By signing below, you agree to
the at-will nature of your employment and acknowledge that this paragraph
describing the at-will nature of your employment supersedes any other agreements
or promises made to you by anyone, whether written or oral. Your employment
at-will status can only be modified in a written agreement signed by an officer
of Snap Inc.

 

If you accept our offer, we would like you to start on the date stated in the
offer summary, above. This offer is contingent upon a background-check
clearance, reference check, confirmation that you are not subject to any
restrictive covenants that would interfere with your ability to perform your
assigned duties at Snap, and satisfactory proof of your right to work in the
United States. You agree to assist as needed and to complete any documentation
at the Company’s request to meet these conditions. This offer letter supersedes
any other agreements or promises made to you by anyone, whether oral or
written. 

 

If you wish to accept employment at Snap Inc. under the terms described above,
please sign and date this offer letter, the enclosed Confidential Information
and Inventions Assignment Agreement, Conflict of Interest Agreement,
Acknowledgement of At-Will Employment, Export Control Laws Compliance Screening
Form, and Arbitration Agreement, and return them all to me by the expiration
date stated in the offer summary above. 

 

We’re excited to have you join the team! 

 

Sincerely, 

 

/s/ Scott Withycombe

Scott Withycombe
Senior Director, Human Resources

 

Accepted and agreed: 

 

/s/ Rebecca Morrow

Rebecca Morrow 

 

Date:  July 12, 2019

dateHere1 

 